Citation Nr: 1441538	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-02 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at St. Mary's Medical Center (SMMC) in West Palm Beach, Florida, 
on July 10, July 11, July 13, and July 23, 2010.


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The "Veteran's" dates of active duty service are currently unknown.  The appellants in this case are apparently a third-party treatment provider who rendered emergency services to the Veteran in July 2010, after he was transported to SMMC following being hit by a car while riding his bike.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 letter of determination by the Department of Veterans Affairs (VA) Medical Center (MC), in West Palm Beach, Florida.  The appellant's timely appealed that decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that it has received a claims file in this case, and it is indicated on the left-hand flap of that claims file that no other claims file exists at this time.  After review of both Veterans Benefits Management System (VBMS) and Virtual VA electronic claims systems, the Board confirms that no other claims files appear to exist at this time.  

There is some critical information missing from the claims file that the Board has received.  First, notably missing is any information regarding whether the person who was rendered care in this case is a Veteran for purposes of VA compensation payment; that is to say, there is no information in the claims file regarding the "Veteran's" dates of service and character of discharge that service.  There is additionally no formal information in the claims file regarding whether the "Veteran" is currently service-connected for any disabilities.  

Moreover, in the January 2012 letter of determination, the VAMC refers to receiving a claim from the appellants in this case on December 3, 2010, that the claim for reimbursed medical expenses was initially denied in a January 2011 letter for the claim not being filed in a timely matter, and that the appellants submitted a June 2011 letter of disagreement with that January 2011 denial.  Apparently, a statement of the case was mailed to the Veteran after review of the claim was completed, and then the January 2012 letter of determination was sent to the appellants, again denying the claim for reimbursement on the basis of an untimely filing.  The Board notes that none of those above-referenced documents are in the claims file in the Board's possession.  

Also, it additionally appears that on November 15, 2011 the VAMC was contacted by the Indian River VAMC, which indicated that the "Veteran" was currently not service-connected and had other insurance in the form of Medicare; the Board notes that in the treatment records, the person cared for was 48 years of age, thus, presumably making the person cared for not eligible for Medicare due to age.  Again, none of this documentation has been associated with the claims file in the Board's possession.  

The Board is therefore remanding in order for any and all documents pertaining to this case to be obtained and associated with the claims file, including the December 2010 initial claim, the initial January 2011 denial letter, the June 2011 letter of disagreement, and any documents sent to the "Veteran" in connection with this case, as well as any documentation with regards to the "Veteran's" dates of service, the character of discharge for such service, his service-connected disability status, and any documentation regarding other forms of insurance that he may have possessed at the time of the July 2010 treatment.


Finally, the Board additionally notes that the treatment records from SMMC have been obtained and associated with the claims file.  However, the Board notes that all of those records are printed in the bottom third of each page and the top and sides appear to have been cut off, rendering all of the copies unreadable.  On remand, the AOJ should additionally attempt to obtain better copies of the SMMC treatment records for the treatment period at issue in this case, to the best of their ability.

Accordingly, the case is REMANDED for the following action:

1.  Any and all outstanding documentation with respect to the appellants' claim for reimbursement should be obtained and associated with the claims file, to specifically include the following cited documents in the January 2012 letter which are not currently of record:

a) The appellants' initial claim for reimbursement, apparently received December 3, 2010.

b) The initial January 2011 letter of denial by the VAMC.

c) The June 2011 letter of disagreement from the appellants.

d) Any and all documentation sent to the "Veteran" in connection with the appellants' claim for reimbursement.

e) Any service documentation regarding the "Veteran's" period of military service and the character of discharge from such service.

f) Any documentation regarding the "Veteran's" service-connected disability status.

g) Any documentation regarding other forms of insurance that the "Veteran" may have had at the time of the treatment rendered at issue in this case, including Medicare/Medicaid.

If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a formal finding of unavailability and the appellants should be notified.

2.  The AOJ should attempt to obtain and associate with the claims file-to the best of their ability-better, more readable copies of the SMMC treatment records for the period of treatment at issues in this case.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the appellants' claim for payment or reimbursement of medical expenses incurred at SMMC in West Palm Beach, Florida, on July 10, July 11, July 13, and July 23, 2010.  If the benefits sought on appeal remain denied, the appellants should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



